Brown, C. J.,
concurred as follows:
1. The same propositions which are announced in the case of Shorter vs. Cobb, as to the denial of jurisdiction to the Courts of this State, to enforce debts for slaves, or the hire thereof, are equally true and applicable to that part of the new State Constitution which secures to each family a homestead, and declares that no Court or ministerial officer shall ever have jurisdiction or authority to enforce any judgment, decree or execution against the property so set apart, except for taxes, etc., as therein excepted. This denial of jurisdiction applies as well to judgments, decrees and executions rendered prior, as subsequent, to the adoption of said Constitution.
2. Amidst the general wreck of fortunes and destruction of rights, caused by the war, the State, by her Convention, called, as required by Congress, to form a new State government, had the right to propose this measure to the conquering government, which had the power to approve and sanction it, as a means of equalizing losses to some extent, and of retaining and inviting population, by securing to each family a home, free from old liens, which were expected by both debtor and creditor to have been satisfied by property which was swept away by the deluge of destruction, which reduced an opulent and proud people to poverty, and drove them to the verge of despair.
3. In this state of things the homestead measure was a necessity, and its adoption was dictated by sound public policy, to save a large class of intelligent, patriotic citizens and their families from despondency, by placing it in their power again to become useful members of society, and by honest toil and the exercise of frugality and economy, to maintain a competency, if not to acquire, even in a greater degree, the comforts of life.
*4484. Sound public policy required the adoption of this measure as part of the terms upon which the State was to be readmitted to her rights in the Union, to prevent monopolies, and the reduction of a large majority of her population to a condition of bankruptcy and vassalage. While rights and property of every other description had been lost or destroyed by the war, to have held that judgments, mortgages, etc., in the hands of note-shavers and money-lenders were the only property that had been insured by the government, and that they were too sacred to be touched, and to have made no arrangement, with the assent of Congress, in readjusting the status of the State, to prevent the sale by the sheriff of the vast extent of territory in the State covered by these old liens, at a time when there was very little money in the State with which to pay debts or to purchase property, would have resulted in the sacrifice of the lands of the State under the sheriff’s hammer and their purchase by a few wealthy persons and companies, which would have built up a landed aristocracy more lordly and controlling, and much more exacting and oppressive, than ever existed under the old slavery system. The Convention had a right to propose a remedy, and Congress had a right to interpose and sanction a Constitution which prevented this great public wrong. In the plenitude of its power over the conquered State, Congress did so; and it acted justly and wisely in so doing. •
5. That part of the Constitution of this State which denies to the Courts jurisdiction to. enforce any judgment, execution, etc., against the homestead, does not 'violate the tenth section of the first article of the Constitution of the United States, as the said State Constitution was formed under the dictation and control of Congress, as the representative of the conquering government, and is the act of Congress, because it derives its validity from the sanction of Congress, and not from the free choice or consent of the State; and it matters not whether the part of the State Constitution now under consideration was dictated by Congress, or proposed by the Convention, and accepted and approved by Congress, the legal effect is the same, as the whole instrument was invalid *449and of no force till it ,was approved by Congress ; whoso power is not limited by said section of the Constitution of the United States.
6. It is not the business of the Courts to inquire whether the homestead is larger than was actually necessary. That was a question for the consideration of the Convention which proposed the measure, and for the decision of the Congress which approved and ratified it.
7. The word “ incumbrances,” in the 1st section of the 7th article of the Constitution of this State, is not to be construed in its broad legal sense, and to embrace adjudgments, decrees, mortgages, and executions. To say that no Court or ministerial officer in this State shall ever have jurisdiction or authority to enforce any judgment, decree or execution against said property so set apart as a homestead, except that they may enforce-all “incumbrances thereon,” which means any and all judgments, decrees and executions which may at any time exist against the same, is to say that the Convention and the Congress were guilty of the absurdity of denying jurisdiction in all such cases by the body of the act, and restoring it by the proviso or exception, which is contrary to all true rules of construction.
8. We are to construe this part of the Constitution in connection with the whole instrument, when we are attempting to ascertain what the law-givers meant. Taking the whole togetüer as proposed by the Convention, all jurisdiction was denied to the Courts to enforce any judgment, execution, or decree rendered upon any contract made prior to the 1st June, 1865, except in certain excepted cases. Now, iC seems quite clear, after this denial of jurisdiction, that they did not intend, by the use of the word “ incumbrances,” in the section now under consideration, to restore the jurisdiction in all cases where it might authorize the sale of the homestead, the protection of which was one of the special objects of their labor and care.